OFFICE    OF THE ATTORNEY    GENERAL   OF TEXAS
                             AUSTIN




f&nerableA. E. ~Sutton
6ounty   nueltor
hneoraoncounty
Paltsrtlne,
         Texas                           L--J\
                                                                                     ..
                                                                                          40%

Eweable       A.   E. Sutton,          Fqe   3



       &ellnpusatcb talema ~94 pvll taxer owiag by
       him. xr he pay0 all Che aa2fnquta   taxa dru
       011u part of his proprrtp anlt, thus leavl~ a
       part of his dellnqaenttama UII~~& he mamt pay
       a 6s penaltyon that paid.*
              m0twe        or    th4    0ubjtit-dter       in~0i~4       in    the
q~~&iors   pou        nsk4d we will       anmmx your ilcst          qurrtioa
bet..   Xn pour        smon4      qwction    John Doe ova          tea fsrofr
# lad an4 awes dd.lnqueat taxes for sclrtlcal paerr oa
au traate. Ra 84118 one truct to John slrltsl.  John
a&h    th8n.oowr in WlftJa the life or House Bill xsr $3
aa   attmpta to pef tho dellupuaat  tams  an t&otrsat
ash ha BP~ purc&ur@4fzom John DOS. This Ir the
a%y traot or lad John Snlth 'ovtnu that haa any ad&a-
qua&   tar.8 lhBEs68Od at&aU4t it. ft is the oplaiw OS
$hla bepartaentthat In rush amao Joha Stalth  would M
tn thr posltlsn0r 4 taxpayeracmclng   in ta ~07 hi8
44liApuud      taxm       lmbr     S4otion       lof   HOUQOsill       x0. 78.
We brlina      hI’t.har
                    that,ho ?Culd mat bo in a pQ8itiOR
of a tsarpayer who owea d~llnquanttarub on soferaA
$?4ut8of lam3 CIsairsng  .bopay tha t&xetJon on1 of thez+,
whio&wuld r8qalretha pymnt ot a rlr par oent pen-
alty tader Bootion3. It     in our oplnlon,tharafore,
thif W&BP tha tacta Wited in QAP wstion       Yo. 8
J4@n 8silth1s ent1treato pep tE4 66Eloquwlttcwm
   ofn*t the tmtt or. laud wlthmt any int8rut   4w pun-
ffty bidI@ ass*0044 tlisrato.
            Xn o\lestlon
                       Pa. 3 John Doe ownn ten truota
a?   lsad and owes dsliaqttsnt
                             tams on all 31 thee.  P
bank boltliq       a lien       an one af the trvats        deirlrer     tP)
pey thetar on marae. mu .lxlspixe a0 to thu wount t&
wlty,   ii any, that sharild be ohm&e& if the aWin-
q?mt tareo s.rapald,onthin tmiat by th4 bank with&a
a4    life   ai~ITOU8tB
                      El22 xor 76.                fn it lnfon #or 0-LBb8
thi8 degartaentparrkd cm this quest fcm where a Ilen-
hgl&r &4sir4& to peg al2 the dd.in~usnttaxer 0x1OIL*
treat of proprt   whleh 16 0~~44 by B tarpaysr wh8
Wb8 dellnquwxt 318x6s QA ~awxoum tra4tar Ke hold thnt
the liroholde2shoulQ be allawadDo pep #a tw.eabut thttt
he would also ba racuirodto pay'tb*six per aeat penalty
prwldsd in 9emtion3 ailsouse Bill XQ. 76. ibcopy ot
~b~lon No. O-%968 1s enolossdfar your inSormtiOa.
              In your flrtltquemtioa Ben l&m, un heir oi the
John we      xstate,orrc~sno other 8aliaqoimt taxer and wishes
                                                                                      402   -’


Haoreble A. fi.Gutton,Page (


to pay all the tsxee due agelnothia undlrlaedintereat
in the .:.stSte.in OpinionNq* o-s88 tihlll
                                         depertmmt rulall
on B ra0t situationwham3 an heir attemptedto pay OA her
one-eixthundividediaterertin three let18which hei?been
rendare<in SO&.% fcr taxation. T’hl8depar+aeatruled
tht oaid heir work not ba pera;ltted ta ‘paytaxee 011her
one-rlxthuudltidedIntsreetwithout-4%       all texeu,pen-
eltlO8,FRterFt, eto.,~dslloqusnt  on the satiretraat,
k   oopp   Qf   thfb   OpjJliOK4   iS   fdS@   StlO&OS~d   ?Oq   YOUr   t&OrPutlQlL

          &here,however,Ban Coe’e untIlvi~e4lntercrrt
                                                    km&
bggn ueperetelyapsesse8in his name then ?SenDoe ctotid
                                                     pry
air eenexsaant even thoughit wa* nn uadlvldedlnt4rert.
USQ, Y the tax88 on this lredmrole@i ml* the o+p dellnqaeaf
t-8 owed by Ben tie, he would be authortied80 pet we
dthout paying the 8ix per oant ponaltp.
                %e tntst that the foregoingfully amwrs                     your In-
qalry.